                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                             BUTTE DIVISION

  VALERIE BONANINI, et al.,
                                                   CV 19-33-BU-BMM-KLD
                       Plaintiffs,                        (lead case)

  vs.                                                  (consolidated with)
                                                       CV 19-35-BU-SEH
  KIDS BEHAVIORAL HEALTH OF
  MONTANA, INC., dba ACADIA
  MONTANA, dba ALTACARE OF                                   ORDER
  MONTANA,

               Defendants.
  MONTANA FEDERATION OF
  PUBLIC EMPLOYEES,

                       Plaintiff,

  vs.

  KIDS BEHAVIORAL HEALTH OF
  MONTANA, INC., dba ACADIA
  MONTANA, dba ALTACARE OF
  MONTANA,

                       Defendant.


        Defendant moves for the admission of Mark W. Peters, John E. B. Gerth,

and Frederick L. Conrad III to practice before this Court in this case with Jean E.
Faure to act as local counsel. Mr. Peters, Mr. Gerth, and Mr. Conrad III’s

applications appear to be in order.

      Accordingly, IT IS HEREBY ORDERED that Defendant’s motion to admit

Mark W. Peters, John E. B. Gerth, and Frederick L. Conrad III pro hac vice is

GRANTED on the condition that Mr. Peters, Mr. Gerth, and Mr. Conrad III shall

do their own work. This means that Mr. Peters, Mr. Gerth, and Mr. Conrad III

must do their own writing, sign their own pleadings, motions, and briefs, and

appear and participate personally. Counsel shall take steps to register in the

Court’s electronic filing system (“CM-ECF”). Further information is available on

the Court’s website, www.mtd.uscourts.gov, or from the Clerk’s Office.

      IT IS FURTHER ORDERED that this Order is subject to withdrawal unless

Mr. Peters, Mr. Gerth, and Mr. Conrad III, within fifteen (15) days of the date of

this Order, each file a pleading acknowledging their admission under the terms set

forth above.

      DATED this 9th day of December, 2019.



                                       _______________________________
                                       Kathleen L. DeSoto
                                       United States Magistrate Judge
